Citation Nr: 1412835	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).  

3.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  He died in May 2009.  The appellant is the deceased Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In her appeal (VA Form 9), received in March 2010, the appellant requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  The requested hearing was scheduled for July 2011, but prior to that date, in correspondence dated in June 2011, the appellant declined the hearing and requested a Travel Board hearing.  The Board remanded the case in February 2012 so that such a hearing could be scheduled.  The record reflects that a Travel Board hearing was subsequently scheduled for October 2012.  The appellant was notified that if she did not report for her scheduled hearing, the Board would consider her hearing request withdrawn.  She could, however, file a motion for a new hearing date.  Any action filed had to be within 15 days after the date of the scheduled hearing.  That time period has elapsed.  She did not report for the October 2012 hearing.  The appellant's request for a hearing is considered withdrawn.

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran died in May 2009 from congestive heart failure (CHF).  Other significant conditions contributing to death but not resulting in the underlying cause given were pneumonia, diabetes mellitus (DM), Type II, and atrial fibrillation.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; ulnar nerve palsy, rated as 40 percent disabling; residuals of a gunshot wound (GSW), left scapula, Muscle Group II, rated as 20 percent disabling; bilateral sensorineural hearing loss, rated as 20 percent disabling; and pterygium, rated as noncompensable.  Individual unemployability due to service-connected disabilities had been in effect since August 28, 2001.  

3.  CHF with atrial fibrillations, DM, or pneumonia were not present during active service or manifested within one year of discharge from active service, and none of the disorders was etiologically related to the Veteran's active service or service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  

2.  The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).  

3.  The criteria for payment of service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2304 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600(b), 3.1601(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of the Veteran's death, DIC, and burial allowance.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in the context of a claim for service connection for cause of death, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

With respect to the claim for DIC under 38 U.S.C. § 1318, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

With respect to the cause of death issue on appeal, in August 2009, prior to the initial adjudication of the claims, the RO sent the appellant VCAA notice advising her of the elements to establish service connection for the cause of the Veteran's death.  The notice described the respective duties of VA and the claimant in obtaining evidence.  That letter was compliant with Hupp and Dingess/Hartman, supra.  In addition, the claim for service-connected burial benefits is premised on the establishment of service connection for the cause of the Veteran's death.  No additional notice on the burial benefits issue is required in light of the Board's determination herein that service connection is not warranted for the cause of the Veteran's death.  

The Board also finds that the appellant has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) are associated with the file.  The certificate of death and post-service treatment records are also of record.  All indicated development to obtain records pertinent to the claims has been completed.  Subsequent to the Board's remand in February 2012, the appellant was sent a letter asking for information so that private records might be obtained from a physician who she indicated treated the Veteran prior to his death.  She did not respond to this letter.  Such evidence cannot be obtained without the appellant's cooperation and further development could not proceed without her response.  The duty to assist is not a one-way street.  An appellant cannot passively wait for assistance in those circumstances where cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that no VA medical opinion addressing whether the causes of the Veteran's death were related to service or whether the disabilities for which service connection was in effect at the time of the Veteran's death caused or contributed to his death has been obtained.  The Board has determined that VA is not obliged to obtain a medical opinion because there is no competent evidence suggesting that his CHF with atrial fibrillations or DM were related to service or service-connected disability.  In addition, the certificate of death identifies the disabilities that caused the Veteran's death, and there is no competent evidence suggesting that any other disorder played a significant or material role in the Veteran's death.  Therefore, the medical evidence currently of record is sufficient to decide the claims and no medical opinion is required.  

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.  

Analysis

Service Connection for Cause of the Veteran's Death

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease or DM to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2013).  

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b) (2013).  

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2013).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resting the effects of other disease or injury primarily causing death.  Where the service-connected condition affect vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  38 C.F.R. § 3.312(c)(3) (2013).  

According to the certificate of death the Veteran died in May 2009 from CHF.  Other significant conditions contributing to death but not resulting in the underlying cause given were listed as pneumonia, DM, and atrial fibrillation.  

At the time of the Veteran's death, service connection was in effect for the following disabilities: PTSD, rated as 50 percent disabling; ulnar nerve palsy, rated as 40 percent disabling; residuals of a GSW, left scapula, Muscle Group II, rated as 20 percent disabling; bilateral sensorineural hearing loss, rated as 20 percent disabling; and pterygium, rated as noncompensable.  Individual unemployability due to service-connected disabilities had been in effect since August 28, 2001.  

The Veteran's STRs are negative for report of, treatment for, or diagnoses of cardiovascular disease or DM.  Moreover, there was no report of, treatment for, or diagnoses of pneumonia or atrial fibrillation.  

VA treatment records dated from the late 1990s forward confirm that prior to his death, the Veteran was followed for hypertension and visual deficits with a history of diabetes.  In October 2008, the Veteran stated that he had recently been hospitalized.  VA chest X-ray dated that same month showed infiltrate on the lateral view.  Of record is a May 7, 2009, note which reflects that the Veteran called because his blood pressure was high and he was experiencing dizzy spells with palpitations.  His family did not want to take him to the VA hospital.  A follow-up phone call was made but not answered.  A message, to include a phone number, was left in case there was any further assistance that the Veteran or his family might need.  

The appellant provided testimony at the RO before a Decision Review Officer in support of her claims in January 2010.  She said that the Veteran's PTSD was severe and that he had been going to a heart doctor for years.  The Veteran had been told that there was nothing wrong with his heart, and apparently he just went to get his blood pressure medication. She also testified that the Veteran was almost completely blind and kept a warm, wet dishcloth across his eyes all of the time.  This condition had worsened.  In additional statements of record, she has claimed that his severe PTSD caused stress that resulted in his heart disorder which caused his demise.  

On review of the evidence above, the Board finds there is no competent evidence of the presence of any of the certified causes of the Veteran's death in service or until decades thereafter.  Similarly, there is no competent evidence linking any of the certified causes of death to service.  

The Board further notes that there is no competent evidence that any of the disabilities for which service connection was in effect at the time of the Veteran's death caused or contributed to the Veteran's death.  Although the Veteran had several service-connected conditions at the time of his death and was in receipt of individual unemployability from 2001, the medical evidence shows that he died primarily as a result of CHF.  Additional significant conditions (pneumonia, DM and atrial fibrillations) were provided but these disabilities were not noted during service or until decades later.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2002 & Supp. 2013); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the appellant in the form of hearing testimony and correspondence to VA, in which it was generally asserted that the Veteran's death was connected to service or service-connected disability.  

The Board acknowledges the appellant's belief that her husband, the Veteran, died as a result of disabilities of service origin.  However, there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2012) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As noted above, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  The Board does not doubt the sincerity of the appellant's belief.  However, as a lay person, she is not competent to answer the medical questions presented in this appeal.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as outlined above, there is no indication in the medical evidence that the Veteran's death was connected to his active service.  

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2013), DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected.  

A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the veteran's separation from active service.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).  

The total rating may be schedular or based on individual unemployability (TDIU).  38 C.F.R. § 3.22 (2013).  

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the veteran's lifetime.  38 C.F.R. § 20.1106 (2013).  

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318 (2013).  

The Veteran was rated totally disabled due to service-connected disability in a May 2002 rating decision, effective August 21, 2001; he died in May 2009; the Veteran died more than 5 years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.  

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Burial Benefits

Under the applicable criteria, in the case of a deceased veteran who at the time of death was in receipt of VA compensation or pension, VA may pay a certain sum to cover the burial and funeral expenses of the deceased veteran and the expenses of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a) (2013).  

If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  

Here, the appellant was paid a burial allowance and a plot or interment allowance.

In this case, the evidence has not shown that the appellant's husband, the Veteran, died as a result of a service-connected disability.  As related above, his death certificate indicates that the immediate cause of death was CHF.  Other significant conditions contributing to death but not resulting in the underlying cause given included pneumonia, DM, and atrial fibrillation.  

As noted above, the Board has denied the Veteran's claim for service connection for the cause of the Veteran's death as these disorders were not incurred in or aggravated by service and a disability service connected prior to the Veteran's death is not shown to have played any role in the cause of death.  As already noted, the STRs contain no reports of the conditions that caused the Veteran's death.  As such the weight of the evidence is against a finding that the cause of death was related to a service-connected disease or disability.  

Absent a showing that a service connected disability caused the Veteran's death, there is no other basis for payment of additional burial benefits.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1600(a) (2013).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013) is denied.  

Entitlement to service-connected burial benefits is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


